Citation Nr: 1456653	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-04 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to October 1, 2008, for the grant of a separate 10 percent rating for radiculopathy of the right lower extremity.

2. Entitlement to an effective date prior to October 1, 2008, for the grant of a separate 10 percent rating for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The May 2009 rating decision granted service connection for radiculopathy of the bilateral lower extremities and assigned a separate 10 percent rating for each extremity, effective October 1, 2008.  The Veteran filed a notice of disagreement with the assigned effective date in February 2010.  She was issued a statement of the case in January 2012.  She filed a substantive appeal in February 2012.

During the course of this appeal, jurisdiction of this claim has been transferred from the San Diego RO to the RO in St. Louis, Missouri.


FINDINGS OF FACT

1.  Entitlement to separate compensable ratings for radiculopathy of the bilateral lower extremities arose prior to September 18, 2006, the date on which VA received the Veteran's claim of entitlement to an increased rating for her service-connected low back disability.

2.  As of November 1, 2005, it is factually ascertainable that the Veteran's radiculopathy of the bilateral lower extremities was manifested by mild neuralgia of the bilateral sciatic nerves.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 1, 2005, but no earlier, for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8720 (2014).

2.  The criteria for an effective date of November 1, 2005, but no earlier, for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic Code 8720 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

In light of the favorable decision as it relates to the issue of entitlement to an effective date prior to October 1, 2008, for the grant of separate 10 percent ratings for radiculopathy of the bilateral lower extremities, any error by VA in complying with the requirements of VCAA is moot.


II.  Earlier Effective Date

The Veteran has claimed entitlement to an effective date prior to October 1, 2008, for the grant of separate disability ratings for radiculopathy of the bilateral lower extremities.  She essentially contends that a date of September 18, 2006, should be awarded because that is the date on which VA received her claim.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2014).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

By way of background, in a March 2005 rating decision, the Veteran was granted entitlement to service connection for herniated nucleus pulposus, L3-4, L4-5 with moderate canal stenosis.  She was assigned a 20 percent rating effective October 16, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5243.  (The "5299" indicates that the disability has been rated by analogy under Diagnostic Code 5243, which applies to intervertebral disc syndrome.)  

On September 18, 2006, VA received a claim from the Veteran "for an increase in my service connected condition of the skeletal system and traumatic arthritis."  In its May 2009 rating decision, in the course of evaluating the Veteran's back disability, the RO determined that secondary service connection was warranted for radiculopathy in both extremities because her "VA medical records showed diagnoses for radiculopathy into both lower extremities and the diagnoses were confirmed at the VA examination."  The effective date of October 1, 2008, was chosen because it was the date of a VA treatment report showing radiating pain with extension of her thoracolumbar spine.  The rating decision assigned the Veteran two separate 10 percent disability ratings pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2014).  This diagnostic code assigns a 10 percent rating for mild neuralgia of the sciatic nerve.  

The Board has interpreted the Veteran's September 18, 2006, claim as an increased rating claim for her low back disability.  The separate ratings that were assigned for lower extremity radiculopathy are allowed pursuant to 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1, which directs that any associated objective neurologic abnormalities for disabilities of the spine be rated separately under an appropriate diagnostic code.  In the case at hand, the Veteran's radiculopathy of the bilateral lower extremities is considered an objective neurologic manifestation of his low back disability and, thus, it is part and parcel of her claim of entitlement to an increased rating for her low back disability.  The first question thus becomes whether it can be determined that entitlement to the separate radiculopathy ratings arose prior to September 18, 2006.  

An August 12, 2004, Medical Evaluation Board (MEB) report describes the history of the Veteran's back disability and findings of physical examination and diagnostic testing, and diagnoses "[h]erniated nucleus pulposus, L3-4, L4-5, with associated back pain and radiculopathy."  An August 25, 2004, MEB memorandum to the President of the Fort Sam Houston Physical Evaluation Board (PEB) notes, in pertinent part, that, "[a]s the soldier's radicular symptoms are described as intermittent and limited to above the knee, no electrodiagnostic testing was obtained."  MEB Proceedings dated August 30, 2004, ultimately diagnose the Veteran with "[h]erniated nucleus pulposus L3-4, L4-5, with intermittent radicular symptoms, pain is moderate and frequent."  A September 13, 2004, PEB Proceedings report diagnoses "chronic back pain, with L3-4, L4-5 herniated nucleus pulposus, without neurologic abnormality."  A September 22, 2004, service treatment record notes that the Veteran sought treatment for low back pain radiating to the calves and occasionally the groin.  This record also notes that the Veteran reports daily bilateral paresthesias of the feet with walking and standing.  She was assessed as having radicular lumbar pain and foot pain of unknown etiology. 

The Board finds that, resolving reasonable doubt in the Veteran's favor, entitlement to separate ratings for radiculopathy arose prior to September 18, 2006.  Because the Board has interpreted this claim as an increased rating claim rather than a service connection claim, it will now determine whether the evidence from the one-year period prior to September 18, 2006, demonstrates that a factually ascertainable increase in disability occurred within the one-year.

Of record is a VA new patient examination medical record dated September 7, 2005, noting that the Veteran has had problems with her back, knees, and feet, but it makes no specific mention of radiculopathy or radicular-type symptoms.  Instead, it notes that she has had a torn meniscus in her right knee and that she has had bilateral foot pain with a history of plantar fasciitis.  The Board finds that this record does not constitute evidence of a factually ascertainable increase in the radicular manifestations of her low back disability such that separate 10 percent ratings for radiculopathy were warranted as of that date.

A November 1, 2005, VA neurosurgery consultation notes that the Veteran reported that she "feels a 'pinch in her back with movement' and pain travels down her buttocks to her hips and often to her calves.  Her toes are often numb."  The Board finds that these complaints of radicular symptoms into the bilateral lower extremities constitute a factually ascertainable increase in the radicular manifestations of her low back disability such that separate 10 percent ratings for radiculopathy were warranted as of that date.  Specifically, the Board finds that the November 1, 2005, VA medical record demonstrates mild neuralgia of the bilateral sciatic nerves.  Therefore, the Board finds that separate 10 percent ratings are warranted for radiculopathy of the bilateral lower extremities effective from November 1, 2005.  


ORDER

An effective date of November 1, 2005, but no earlier, for the grant of a separate 10 percent rating for radiculopathy of the right lower extremity is warranted.

An effective date of November 1, 2005, but no earlier, for the grant of a separate 10 percent rating for radiculopathy of the left lower extremity is warranted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


